Citation Nr: 1410446	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-26 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for blood clots, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for transient ischemic attack (TIA) claimed as stroke and seizures, to include as secondary to service-connected diabetes mellitus, Type II (DM).

3.  Entitlement to an increased rating for DM with erectile dysfunction, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which declined to reopen the Veteran's claim of entitlement to service connection for blood clots, denied the claim for service connection for TIA, and continued the 20 percent evaluation of DM.  Jurisdiction over the case was subsequently transferred to the RO in Denver, Colorado.

The Veteran and his spouse provided testimony before the undersigned during a videoconference hearing in February 2013; a transcript of the hearing is associated with the paperless claims file.  That is, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The Board notes that during the February 2013 hearing, the Veteran appeared to raise the issues of service connection for peripheral neuropathy and nephropathy.  These issues are referred to the RO for appropriate action.

The issue of entitlement to service connection for blood clots is addressed below; all other issues on appeal are addressed in the REMAND portion of the decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for blood clots was denied in a February 2004 rating decision; the Veteran filed a notice of disagreement, however, a substantive appeal was not submitted following the issuance of a statement of the case in May 2004.

2.  Evidence received since the February 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

As new and material evidence has been received since the February 2004 rating decision, the criteria for reopening the claim for service connection for blood clots are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In an unappealed rating decision in February 2004, the Veteran was denied service connection for blood clots.  Service connection was denied on the basis that there was no evidence of a chronic disability that either began during or was caused by service.

The evidence received subsequent to the February 2004 rating decision includes, in pertinent part, the statements and testimony of the Veteran that his claimed blood clots are related to an in-service wound from a sharpened bamboo stick to this right leg, and his spouse's testimony as to the condition of his right leg about a year after he came back from Vietnam.  The Veteran's wife also stated in April 2008 that a vascular surgeon felt the injury in service could have inflamed the valves in the veins allowing for the pooling of blood causing clots in his lower leg.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material.  Accordingly, reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection blood clots is granted.


REMAND

The Board is of the opinion that additional development is required before adjudication of the issues on appeal.

Blood Clots and TIA

The Veteran contends that he is entitled to service connection for blood clots and TIA as they are related to service or, alternatively, are related to his service-connected DM.

As noted on the title page, the Veteran is claiming that he has TIAs, or strokes or seizures.  Specifically, at his February 2013 hearing before the undersigned, the Veteran alleged that his attacks could be seizures brought on by his DM.  Moreover, the Veteran asserted that his blood clots were related to an in-service injury in the jungle when a sharpened bamboo stick hit his right leg.

The Veteran was afforded VA examinations in June 2008 in which the aforementioned bamboo injury was not reported.  The VA examiner opined that there was no relationship between the deep vein thrombosis (blood clots) and DM.  The VA examiner also opined that the Veteran's first two TIAs were more likely the result of deep vein thrombosis (DVT); in regards to the third TIA, it would be mere speculation as to the cause because the Veteran was in a hypercoagulable state after discontinued use of Plavix.  The examiner opined that there was no relationship whatsoever between the Veteran's varicose veins, recurrent DVTs and paradoxical TIAs caused by the patent foramen ovale (PFO) and DM.  

The Board finds that the aforementioned opinions are inadequate for adjudication purposes as they do not provide etiological assessments regarding service.  Moreover, the examiner did not offer an opinion as to whether the claimed disabilities were chronically worsened, or aggravated, by the Veteran's service-connected DM.

As noted above, the Veteran claims that his blood clots are related to a bamboo stick injury while in the jungle in service.  

These theories of entitlement to service connection have not been addressed by the RO or VA examiners; the Board finds that remand for additional VA examinations is required.

Finally, the Board notes that multiple sources of medical treatment records were discussed during the February 2013 hearing; on remand, an attempt should be made to acquire any outstanding, pertinent records.

DM

The Veteran's most recent VA examination for DM was performed in July 2012 in which the VA examiner did not note regulation of activities.  In testimony before the undersigned in February 2013, the Veteran and his spouse reported that he had restrictions as to his diet and exercise, to include heavy lifting and activities such as skiing or biking, and episodes of hypoglycemic reaction.  

In light of this contention that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his DM with erectile dysfunction.

Accordingly, this case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's blood clots, TIA (claimed as strokes or seizures), and DM, to specifically include any additional outstanding treatment records from Kaiser Permanente. 
 
2.  Obtain medical records pertaining to treatment of the Veteran at the VA medical center (VAMC) in Denver, Colorado dating from 2012.

3.  Schedule the Veteran a VA examination in order to determine the nature and etiology of any blood clots, TIAs, strokes or seizures that occurred during the pendency of this claim.  

The claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed.  

Based on the examination and review of the record, the examiner should express opinion as to:

(a) whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's blood clots, TIAs, strokes or seizures had their onset during active service; are etiologically related to service, to include his aforementioned bamboo injury in relation to his claimed blood clots and his presumed herbicide exposure in relation to the claim for TIAs, strokes, or seizures; 
(b) whether it is at least as likely as not (a 50 percent or greater probability) that any blood clots, TIAs, strokes or seizures, are proximately due to the service-connected diabetes mellitus; and  

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any blood clots, TIAs, strokes or seizures, are aggravated by the service-connected diabetes mellitus.  The term "aggravation" means a permanent worsening beyond the natural progression of the disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's blood clot, TIA, stroke or seizure disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

A complete rationale must be given for any opinion expressed.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

4.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected diabetes mellitus and any complications.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed.  

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


